MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

CABINET

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

DIRECTION DES FORETS

SERVICE DE LA GESTION FORESTIERE

Cahier de charges particulier
relatif à la convention d'aménagement et de transformation industrielle
conclue entre la République du Congo et la Société Industrielle et
Forestière du Congo, pour la mise en valeur de l'unité forestière
d'aménagement Tala-Tala située dans la Zone Il (Sangha) du Secteur
Forestier Nord.

Article premier : L'organigramme général de la Société, présenté en annexe, SE
résume de la manière suivante : ,

- Un gérant
- Une Direction Générale

La Direction Générale comprend :

- un secrétariat de direction

_ une direction administrative et financière ;
une direction technique :

une direction commerciale,

La Direction Administrative et Financière comprend

- unservice personnel et administration ;
- un service comptable.

La Direction Technique comprend :

- le service d'exploitation

- le service de transformation ;
- le service aménagement ;

- le service entretien.
La Direction Commerciale comprend

- un service de commercial ;
- un service marketing ;
- un bureau transit

Article 2 : La Société s'engage à recruter des diplômés sans emploi en foresterie

Article 3 : La Société s'engage, à qualification, compétence et expérience égales, à
recruter en priorité les travailleurs et les cadres de nationalité congolaise

La Société s'engage en outre à financer la formation des travailleurs, à travers
l'organisation des stages localement ou à l'étranger

A cet effet, elle doit faire parvenir, chaque année, à la Direction Générale de
l'Economie Forestière, le programme de formation.

Article 4: La Société s'engage à maintenir et améliorer l'état de la base-vie,
comprenant notamment

- une infirmerie ;

- un économat ;

- une école ;

- un système d'adduction d'eau potable ;

Les structures de la base-vie doivent être construites en matériaux durables et selon
les normes d'urbanisme. La base-vie doit être électrifiée et dotée d'une antenne
parabolique

La Société s'engage également à maintenir et à améliorer l'état de la case de
passage des agents des Eaux et Forêts. Celle-ci doit être équipée et meublée

Elle s'engage en outre à appuyer les populations à développer les activités
agropastorales autour de la base-vie.

Article 5 : Le montant des investissements se chiffre à F CFA 11.565.000.000. dent
F CFA 2.500.000.000 d'investissements prévisionnels, définis en fonction des
objectifs à atteindre, aussi bien en matière de production de grumes que de
transformation industrielle de bois, sur une période de 3 ans, et FCFA 9.065 000.090
d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe

Article 6 : Le calendrier technique de production et de transformation des grumes se
présente comme suit

Unité : m°

Années 2005 2006 | 2007 2008 1
|

| Désignation ‘ | |
| Volume füt (m°) 24.000 50.000, 100.000 106.000 !
{Production [Volume | |
|Grumes | Commerciale {mÿ) :_ 16.800 35.000! 70.000 70.000
[Grumes exports (m°) 16.800 10.500 10.500 10.500 |
TGrumes entrées usine (m°) É 24.500 59.500 59.500
[Production sciages (m°) = 4.900 | 17.850 23.800
[Sciages séchés (m°) = -| 3.000 4.500
Produits de menuiserie {m°) = = 1.200 2.000

S'agissant de la production des grumes, le volume commercialisable est estimé à
70% du volume fûts

Après l'adoption du plan d'aménagement durable de l'Unité Forestière
d'Aménagement, de nouvelles prévisions de production seront établies, ainsi qu'un
nouveau calendrier de production

Article 7 : La coupe annuelle sera de préférence d'un seul tenant Toutefois, eile
pourra être répartie en un ou plusieurs tenants dans les zones d'exploitation difficle
telles que les montagnes ou les marécages.

Article 8. Les essences prises en compte pour le calcul de la taxe forestière sont

celles indiquées par les textes réglementaires en matière forestière en vigueur

Article 9: Les diamètres minima d'abattage sont ceux fixés dans les textss
réglementaires en matière forestière en vigueur

Article 10: La création des infrastructures routières dans l'unité forestière
d'aménagement ne devra nullement donner lieu à l'installation anarchique des
villages et campements, plus ou moins permanents, dont les habitants sont souvent
responsables de la dégradation des écosystèmes forestiers tels que
défrichements anarchiques, le braconnage, les feux de brousse

Toutefois, lorsque la nécessité se fera sentir, l'installation de nouveaux villages £t
campements le long des routes et pistes forestières ne pourrà avoir lieu qu a
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impacts sur &
milieu, conjointement menée avec les autorités locales

Article 11: Les activités agropastorales seront entreprises autour des bases-viss
des travailleurs, afin de contrôler les défrichements et d'assurer l'utilisatica
rationnelle des terres.

Ces activités seront réalisées suivant un plan approuvé par la Directicn
Départementale de l'Economie Forestière de la Sangha qui veillera au suivi et £u
contrôle de celui-ci.

Article 12: Conformément aux dispositions de l'article 19 de la convention, a
Société s'engage à livrer le matériel suivant et à réaliser les travaux ci-après, zu
pote des collectivités et populetions jocales et dal'administration forestière

LT
A.- Contribution au développement socio-économique du Département
Contribution à la construction d'un pont sur la rivière Koudou à Ngbala,

B.- Contribution à l'équipement de l'Administration Forestière
Elle fera l'objet d'un accord à négocier ultérieurement.

Article 13: Les dispositions du présent cahier de charges particulier doivent
obligatoirement être exécutées par la Société, conformément à l'article 72 de la loi
n° 16-2000 äu 20 novembre 2000 portant code forestier.

#

Fait à Brazzaville, le 19 Septembre 2005

Pour la Société, Pour le Gouvernement,

Le Ministre de l'Economie Forestière
Le

UL ZOUHAIR

Annexe | : DETAILS DES INVESTISSEMENTS
l- Investissements réalisés

Unité : 1.000.000 FCFA

DESIGNATION NOMBRE VALEUR
Î
(
FORET
Tracteur cal D7 G 03
| Tracteur cat D7 R 01
Tracteur cat D7 H 01
Tracteur cat D6 R 02
|'Skyder cat 528 04
Chargeur cat 920 oi
| Chargeur cat 966 C of
Chargeur cat 966 D 01
| Chargeur cat 966 E 01
Chargeur cat 966 F 01
| Chargeur cat 966 G 01
Chargeur cat 980 C 02
| Camion Grumier Renault 02
Camion Grumier Mercedes 02
[ Camion Grumier IVECO 02
| Remorque Tailor 03 L
Remorque DOLL 02
Remorque Intraco Matra 01
| Camion porte chars Berlier o1
| Camion citerne Berlier of
Camion Benne MAN 01
Camion Benne SAVIEM 02
[Camion Benne Renault 02
liveleuse 140 H | 01
| Niveleuse 120 B 01
Grue Ruston Bucirus 37656 01
Chariot élévateur MANITOU 02
{ Camion de liaison NIASAN 04
Camion de liaison Toyota 02
| Camion de liaison Peugeot o1
Camion de liaison Berline SUZUKI-Samurai 01
| SCIERIE
Groupe électrogène Comins 4250 KVA o1
| Tronçonneuse STHIL l 03
Scie de tête ST 160 Artiglio 02
| Scie de reprise RS 140 Artiglio 01
{Scie multi lames LEONE 2-250 Acosta 02 à
o1

[Déligneuse RPC 1300 Artiglio
Ÿ

4
[Déligneuse Monolame ML 25

[Bouteille argon métallique
Ÿ

>

D d

[Multilames à Baguettes MV 300 o1 a!
Ebouteuse TTA 600/11 Artiglio à 01 :
Pendulaire PS SF 01 a
Tronçonneuse pendulaire LANDONI 01 Il
Scie circulaire Puissance 7,5 01 |

lBroyeur LT 11T 3 MARCO FERRARI o1 |

| Four à sciure métallique 01
Aspirateur QCA 216 01

| Poste à souder EV_330354/N/00 01 :

| Poste à souder TED 300 oi _i
Poste à steliter EV of =

l’Aifüteuse lame à ruban unimats vol mer o1 l

l'Affûteuse lame à ruban ATL 98/250 Artiglio 01
Affûteuse lame à ruban ATL 888 N Artiglio oi

lRectifieuse lame à ruban ARL 86 Artiglio o1 El
Planeuse o1

Perceuse à donne TR 32 01
déshydrateur 01

| Compresseur 02

| Chaudière 01
Séchoir TERMLIGNO 01

| Hangar métallique scierie 4.500 m° 01

: |

| MENUISERIE |

{ Machine raboteuse oi | :

| Scie 01

| Fetite scie sauteuse 01 |
Petite ponceuse électrique oi

| Compresseur d'air 02 : E

|Friseuse Union 01 LU
Perceuse radiale 02 |

[Tour Titon 02 Î

ouret 01 Ï D

|

| GARAGE | L

l'Atelier mécanique 01 Î _

| Citerne à eau de 5.000 litres of

| Groupe électrogène IVECO 250 kva (garage) 01

| Groupe électrogène Caterpillar 3304 (garage) 02 =

[Onduleur 01 :

l'Extincteur ABC Zeus 02 Î :

| Chargeur de batterie 12 v/24 v 01 :

[Pompe électrique super o1 Ï
Pompe électrique gas-oil 03

[ Pompe électrique à huile 01
Bouteille à gaz vide 01

| Bouteille acétylène métallique 02 =

[Bouteille oxygène métallique 01 h
[Magasin de stockage de pièces détachées 01 |
© | AUTRES MATERIELS ‘ |
Base-vie 01 |
Bac auto-moteur of |
| Pirogue métallique 01 l
Bac de trempage o1
Coque à reformer 01
Moteur 115CV o1
Moteur 75 CV 01
[contenairs 16
| Lames 217
citerne à essence de 20.000 litres 02
| Citerne à gas-oil de 50.000 litres 10
| Citerne à huile 40 de 22.500 litres 02
Groupe électrogène Perking 90 kva (Mekola) 01 _i
Groupe électrogène (camp) of
Total 9.065.000.000
I INVESTISSEMENTS À REALISER
Unité : 1.000.000 FCFA
| DESIGNATION l 2007 2008 TOTAL
| [Nombre | Valeur ”| Nombre | Valeur
|'Séchoir à quetre (4) cellules avec | 1 800 | -| -| ce]
| une capacité de 200 m° chacune | |
l'Unité de tranchage = = 1 | 1.000 | 4.002
l'Unité de parqueterie -| - 1] 700 7 70)
| : | |
[TOTAL 1 800 T700 2.500

A
Annexe Il : DETAIL DES EMPLOIS

DESIGNATION
î

EMPLOIS A CREER

2005

2006

2007 _| 2008

TOTAL

1.- DIRECTION GENERALE

Directeur Général

Directeur Général Adjoint

Chef du Personnel

| Chef Comptable

| Chef de service Commercial

Secrétaire de Direction

Agent du Service Personnel

Agent du Service Comptable

TAgent du Service Commercial

Infirmiers

_k Chauffeur de liaison

Dpérateur radio

NN EEE

Planton

Gardien

| Jardinier

12

PEN ENEN

nivolol=lolewlslcwolewlc||s ls )sts

| Sous-total

2.- EXPLOITATION
FORESTIERE

Chef d'Exploitation

Chef de chantier

Chef de Section Prospection

[ Chef de section routes

Agents de Prospection

Conducteur et aide pour
construction routes

wlol-|s||

D)
no

-abatteurs

Aides-abatteurs

[Tronçonneurs

| Aide tronçonneurs

| Conducteurs tracteurs à chenilles

Aides Conducteurs tracteurs à
| chenilles

œo|æ{colc|coles

| Conducteurs tracteurs à pneus

n

Aides Conducteurs tracteurs à
[pneus

mn

Chauffeurs grumiers

Aides chauffeurs grumiers

| Chauffeur citerne

Chauffeur Benne

Chauffeur porte chars

[ Zonducteurs Niveleuses

[Aides conducteurs Niveleuses

NN! {ns | en en!

CÆ

| Conducteurs chargeurs

Aides conducteurs chargeurs

Cubeurs marqueurs

Aides cubeurs marqueurs

Cubeurs parcs

| Cryptogileur

| Cercleur

Opérateur Radio chantier

Sous-total

14

3- SCIERIE

Chef de scierie

Chef de scierie Adjoint

| Chef d'équipe

Chef atelier affütage

Ouvriers ligne de sciage

Ouvriers atelier d'affütage

| Manœuvres

Conducteur chargeur

Conducteur élévateur

| Sous-total

4- MENUISERIE

Chef d'atelier

Ouvriers

Unité de Parqueterie

| Sous-total

5- GARAGE

| Chef d'atelier

| Mécaniciens

Aides mécaniciens

! Electriciens

| Pneumatique

|Pompiste

| Sous-total

|
| 6- AUTRES

Pinassier

Conducteur du Bac

Sous-total

COLE

7- UNITE DE TRANCHAGE ET
DE SECHAGE

| 8- UNITE DE PARQUETTERIE

149

24

26

TOTAL GENERAL
Y

a
Service
Exploitation
Service +
Transformati o
i—
S
service 2
Aménagement g
5
|
En]
£
T ü
Service
Entretien
Service
Commercial o
a
£
©
S
Service L 1 8
Marketing | 3
| |
| è
| S
| ü
Service |
Transit —
Service ae
55
Personnel ER
Administrative 26
gs
6)
ë
3.
=
sl
Service 5
Comptabilité }— œ

es |

LS

ä
a
a
es
8
el
a
£
8
5

e212U29 uon»eiq

iuel8o

è

1oxouuy

O94IS 991205 e] op euweBueBio :
